*132MEMORANDUM **
Jaswant Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies within petitioner’s testimony regarding his membership in a political party, his lack of political knowledge, an inconsistency between his testimony and documentary evidence, and his failure to produce corroborating evidence. See id. at 1043-45.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioner also fails to establish a CAT claim because he did not show that it was more likely than not that he would be tortured if he was returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.